Memorandum : Plaintiff moved on March 24, 1966 to vacate the dismissal of his cause of action for failure to proseeute pursuant to CPLR 3404. The only explanation for the 22 months’ delay in moving after the case was marked off the calendar was a change in clerical personnel in the office of plaintiff’s counsel and resulting confusion in office administration. Such an explanation does not satisfy the requirements of reasonableness, and in view of inexcusable neglect demonstrated over an extended period of time the granting of plaintiff’s motion by Special Term was an improvident exercise of discretion. (See Hamilton v. Dudley, 27 A D 2d 701, and cases cited therein.) (Appeal from *636order of Erie Special Term restoring action to Trial Calendar.) Present — Bastow, J. P., Goldman, Del Veecliio and Marsh, JJ.